UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 30, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-52055 RED METAL RESOURCES LTD. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 195 Park Avenue, Thunder Bay Ontario, Canada P7B 1B9 (Address of principal executive offices) (Zip Code) (807) 345-7384 (Issuer’s telephone number) Indicate by check markwhether theregistrant (1)hasfiled all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ] Yes [ X ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of June 11, 2013, the number of shares of the registrant’s common stock outstanding was 17,956,969. TABLE OF CONTENTS Part I—Financial Information 1 Item 1. Financial Statements. 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Stockholders' Equity (Deficit) 3 Consolidated Statements of Cash Flows 4 Notes to the Interim Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 Part II—Other Information 11 Item 1. Legal Proceedings. 11 Item 1a. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. RED METAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS April 30, 2013 January 31, 2013 (Unaudited) ASSETS Current assets Cash $ 39,682 $ 3,151 Prepaids and other receivables 2,866 991 Total current assets 42,548 4,142 Equipment, net 11,330 12,224 Unproved mineral properties 848,432 852,611 Total assets $ 902,310 $ 868,977 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 313,054 $ 302,018 Accrued liabilities 180,382 142,126 Due to related parties 1,376,457 1,308,982 Notes payable to related party 369,523 334,128 Total liabilities 2,239,416 2,087,254 Stockholders' deficit Common stock, $0.001 par value, authorized 500,000,000, 17,956,969 issued and outstanding at April 30, 2013 and January 31, 2013 17,957 17,957 Additional paid in capital 5,978,101 5,958,101 Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ 902,310 $ 868,977 The accompanying notes are an integral part of these interim consolidated financial statements 1 RED METAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended April 30, From January 10, 2005 (Inception) to April 30, 2013 Revenue Royalties $ - $ - $ 15,658 Geological services - 7,804 7,804 - 7,804 23,462 Operating expenses Administration 11,699 10,115 371,250 Advertising and promotion 2,098 22,974 569,173 Amortization 894 1,236 8,490 Automobile 1,841 4,244 102,388 Bank charges 1,296 1,368 30,628 Consulting fees 35,972 80,712 1,053,302 Interest on current debt 27,000 15,032 405,495 IVA expense 887 2,353 39,307 Mineral exploration costs 1,813 130,820 2,138,919 Office 6,562 8,965 80,688 Professional development - - 5,116 Professional fees 14,991 58,015 814,596 Rent 3,493 3,408 72,343 Regulatory 6,077 20,632 122,807 Travel and entertainment 3,209 21,654 328,112 Salaries, wages and benefits 23,900 23,595 241,759 Stock based compensation - - 527,318 Foreign exchange loss (gain) ) 344 14,370 Write-down of unproved mineral properties 6,000 - 330,314 147,484 405,467 7,256,375 Net loss $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these interim consolidated financial statements 2 RED METAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Common Stock Issued Accumulated Number of Shares Amount Additional Paid-in Capital Accumulated Deficit Other Comprehensive Gain/(Loss) Total Balance at January 10, 2005 (Inception) - $ - $ - $ - $ - $ - Net loss - - - ) - ) Balance at January 31, 2005 - - - ) - ) Common stock issued for cash 5,525,000 5,525 53,725 - - 59,250 Common stock adjustment 45 - Donated services - - 3,000 - - 3,000 Net loss - - - ) - ) Balance at January 31, 2006 5,525,045 5,525 56,725 ) - 49,062 Donated services - - 9,000 - - 9,000 Net loss - - - ) - ) Balance at January 31, 2007 5,525,045 5,525 65,725 ) - 14,177 Donated services - - 2,250 - - 2,250 Return of common stock to treasury ) ) 1,749 - - (1 ) Common stock issued for cash 23,810 24 99,976 - - 100,000 Net loss - - - ) - ) Balance at January 31, 2008 3,798,855 3,799 169,700 ) - ) Common stock issued for cash 357,147 357 1,299,643 - - 1,300,000 Net loss - - - ) - ) Foreign currency exchange loss - ) ) Balance at January 31, 2009 4,156,002 4,156 1,469,343 ) ) ) Common stock issued for cash 1,678,572 1,678 160,822 - - 162,500 Common stock issued for debt 3,841,727 3,843 1,148,675 - - 1,152,518 Net loss - - - ) - ) Foreign currency exchange loss - ) ) Balance at January 31, 2010 9,676,301 9,677 2,778,840 ) ) 346,906 Common stock issued for cash 540,000 540 134,460 - - 135,000 Net loss for the year ended January 31, 2011 - - - ) - ) Foreign currency exchange loss - ) ) Balance at January 31, 2011 10,216,301 10,217 2,913,300 ) ) ) Common stock issued for cash 6,290,000 6,290 1,821,810 - - 1,828,100 Common stock issued for debt 433,333 433 129,567 - - 130,000 Warrants exercised for cash 83,333 83 24,916 - - 24,999 Warrants exercised for debt 166,667 167 49,833 - - 50,000 Stock options - - 527,318 - - 527,318 Net loss for the year ended January 31, 2012 - - - ) - ) Foreign currency exchange loss - ) ) Balance at January 31, 2012 17,189,634 17,190 5,466,744 ) ) ) Warrants exercised for cash 500,000 500 149,500 - - 150,000 Common stock issued for cash 267,335 267 120,034 - - 120,301 Net loss for the three months ended Aprl 30, 2012 - - - ) - ) Foreign currency exchange loss - ) ) Balance at April 30, 2012 17,956,969 17,957 5,736,278 ) ) ) Extinguishment of related party debt - - 191,823 - - 191,823 Donated services - - 30,000 - - 30,000 Net loss for the nine months ended January 31, 2013 - - - ) - ) Foreign currency exchange loss - ) ) Balance at January 31, 2013 17,956,969 17,957 5,958,101 ) ) ) Donated services - - 20,000 - - 20,000 Net loss for the three months ended April 30, 2013 - - - ) - ) Foreign currency exchange gain - 8,655 8,655 Balance at April 30, 2013 17,956,969 $ 17,957 $ 5,978,101 $ ) $ ) $ ) The accompanying notes are an integral part of these interim consolidated financial statements 3 RED METAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended April 30, From January 10, 2005 (Inception) to April 30, 2013 Cash flowsprovided by (used in) operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Donated services and rent 20,000 - 64,250 Write-down of unproved mineral properties 6,000 - 330,315 Amortization 894 1,236 8,490 Stock based compensation - - 527,318 Changes in operating assets and liabilities: Prepaids and other receivables ) 8,901 ) Accounts payable 87,166 Accrued liabilities 38,256 15,095 Due to related parties 192,718 Accrued interest on notes payable to related party 6,716 Net cashprovided by (used in) operating activities ) ) Cash flows used in investing activities: Purchase of equipment - - ) Acquisition of unproved mineral properties ) ) ) Net cash used in investing activities ) ) ) Cash flows provided by financing activities: Cash received on issuance of notes payable to related party 29,772 57,000 Repayment of related party notes, including accrued interest - ) ) Proceeds from issuance of common stock - 270,301 3,880,150 Net cash provided by financing activities 29,772 270,748 Effects of foreign currency exchange ) ) ) Increase in cash 36,531 102,620 39,682 Cash, beginning 3,151 24,467 - Cash, ending $ 39,682 $ 127,087 $ 39,682 Supplemental disclosures: Cash paid for: Income tax $ - $ - $ - Interest $ - $ ) $ ) The accompanying notes are an integral part of these interim consolidated financial statements 4 RED METAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS April 30, 2013 (UNAUDITED) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Nature of Operations Red Metal Resources Ltd. (the “Company”) was incorporated on January 10, 2005, under the laws of the State of Nevada.On August 21, 2007, the Company acquired a 99% interest in Minera Polymet Limitada (“Polymet”), a limited liability company formed on August 21, 2007, under the laws of the Republic of Chile. The Company is involved in acquiring and exploring mineral properties in Chile.The Company has not determined whether its properties contain mineral reserves that are economically recoverable. Unaudited Interim Consolidated Financial Statements The unaudited interim financial statements of the Company have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”). They do not include all information and footnotes required by GAAP for complete financial statements. Except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended January 31, 2013, included in the Company’s Annual Report on Form 10-K, filed with the SEC. The interim unaudited financial statements should be read in conjunction with those financial statements included in Form 10-K. In the opinion of management, all adjustments considered necessary for fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the three month period ended April 30, 2013 are not necessarily indicative of the results that may be expected for the year ending January 31, 2014. Recent Accounting Pronouncements The Company has reviewed recently issued accounting pronouncements and plans to adopt those that are applicable to it. It does not expect the adoption of these pronouncements to have a material impact on its financial position, results of operations or cash flows. NOTE 2 – RELATED-PARTY TRANSACTIONS The following amounts were due to related parties as at: Due to Related Parties April 30, 2013 January 31, 2013 Due to a company owned by an officer (a) $ $ Due to a company controlled by directors (b) Due to a company controlled by a major shareholder (a) Due to a major shareholder (a) Total due to related parties $ $ Notes Payable to Related Parties April 30, 2013 January 31, 2013 Note payable to a director (c) $ $ Note payable to a chief financial officer (c) Note payable to a major shareholder (c) Note payable to a company controlled by directors (c) Total notes payable to related parties $ $ (a) Amounts are unsecured, are due on demand and bear no interest. (b) Amount is unsecured, due on demand, and bears simple interest at 10% per annum. (c) The notes payable to related parties are due on demand, unsecured and bear interest at 8% per annum. During the three months ended April 30, 2013 and 2012 interest expense of $7,022 and $6,716, respectively, was incurred on the related party notes. 5 Transactions with Related Parties During the three months ended April 30, 2013 and 2012, the Company incurred the following direct expenses with related parties: April 30, 2013 April 30, 2012 Consulting fees paid or accrued to a company owned by the Chief Financial Officer $ 10,000 $ Consulting fees donated by a company owned by the Chief Financial Officer - Mineral exploration fees paid to a company controlled by two directors - Administration and rental fees paid to a company controlled by a major shareholder 3,493 $ $ These transactions were in the normal course of operations and were measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. In addition to direct expenses, the Company has also agreed to reimburse certain related parties for expenses they incurred on the Company’s behalf, including advertising, travel, and office expenses. NOTE 3 – UNPROVED MINERAL PROPERTIES At April 30, 2013, the Company has three active projects, which it is currently exploring and evaluating: the Farellon, Perth, and Mateo. These properties consist of both mining and exploration claims. Mineral Claims Balance, January 31, 2013 Additions / Payments Property Taxes Paid / Accrued Impairment Balance, April 30, 2013 Farellon Project Farellon Alto 1-8 $ $ - $ $ ) $ Cecil - ) - ) Perth Project Perth ) - Mateo Project Margarita - - Che - - Irene - - Mateo - Generative Claims - - ) - Total Costs $ $ ) $ $ ) $ (1) The claim is subject to a 1.5% royalty on the net sales of minerals extracted from the property to a total of $600,000.The royalty payments are due monthly once exploitation begins, and are subject to minimum payments of $1,000 per month.The Company has no obligation to pay the royalty if it does not commence exploitation. (2) The claims are subject to a 1% royalty on the net sales of minerals extracted from the property to a total of $100,000. The royalty payments are due monthly once exploitation begins and are not subject to minimum payments. The Company has no obligation to pay the royalty if it does not commence exploitation. See Perth Project discussion below. (4) See abandoned claims below. 6 Perth Project On April 30, 2013, the Company granted Geoactiva SpA (“Geoactiva”) an option to purchase 100% of the Perth Property through the execution of a mining option purchase agreement (the “Option Agreement”). To maintain the option and acquire the property, Geoactiva agreed to pay the Company $1,000,000, of which $37,500 was paid on April 30, 2013, and incur exploration expenses over 48 months as set out in the following table Date Option Payments Exploration Expenditures April 30, 2013 (paid) $ $ - October 30, 2013 - April 30, 2014 October 30, 2014 - April 30, 2015 October 30, 2015 - April 30, 2016 October 30, 2016 - April 30, 2017 Total $ $ Upon exercise of the Option Agreement and once the commercial production begins, Geoactiva will pay the Company Net Smelter Royalty (“NSR”) of 1.5% from the sale of gold, copper, and cobalt extracted from the Perth property. At any time after the exercise of the Option Agreement and Geoactiva’s fulfilment of the investment commitment of $3,500,000 in exploration expenditures, Geoactiva may purchase 100% of the NSR as follows: Gold: paying $5 per inferred ounce of gold, according to the definition of Inferred Mineral Resource in the CIM Definition Standards on Mineral Resources and Mineral Reserves. Copper: $0.005 per inferred ounce of copper, according to the definition of Inferred Mineral Resource in the
